UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1940


GLENN H. STEPHENS, III,

                Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant – Appellee,

          and

TINA QUARLES,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:15-cv-00726-LMB-IDD)


Submitted:   January 11, 2016              Decided:   January 13, 2016


Before GREGORY, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glenn H. Stephens, III, Appellant Pro Se. Ayana Niambi Free,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Glenn H. Stephens, III, appeals the district court’s order

granting the United States’ motion to dismiss and dismissing his

civil action.          Stephens filed a warrant in debt against Tina

Quarles    in    Virginia   state    court,      alleging    a   single   count   of

defamation per se.          The Government removed the matter to the

United    States       District    Court       for   the   Eastern   District     of

Virginia pursuant to 28 U.S.C. § 2679(d)(2) (2012), and filed a

notice of substitution, substituting itself for Quarles as the

named defendant, pursuant to 28 U.S.C. § 2679(d)(1) (2012).

       The Government then moved to dismiss the action as barred

by sovereign immunity.            Stephens opposed the motion and sought

remand to state court on the basis that the Government’s removal

certification was invalid.           The district court denied Stephens’

request, concluded that the Government was the proper defendant,

and dismissed the action based on sovereign immunity.                      Stephens

appeals the district court’s order, arguing on appeal that the

case    should    have    been    remanded      to   state   court    because     the

removal certification was “perjured.”

       We review the district court’s factual findings for clear

error     and    its     scope-of-employment          determination       de   novo.

Gutierrez de Martinez v. Drug Enf’t Admin., 111 F.3d 1148, 1152

n.3 (4th Cir. 1997).             The district court correctly determined

that it could not remand the matter to state court.                       A removal

                                           2
certification is conclusive; “once certification and removal are

effected, exclusive competence to adjudicate the case resides in

the federal court, and that court may not remand the suit to the

state court.”       Osborn v. Haley, 549 U.S. 225, 231 (2007).                      This

is true even where the certification was unwarranted.                            Id. at

241.       Moreover,      no    evidence        establishes      that    the    removal

certificate was perjured as Stephens alleges.                        To the contrary,

the record demonstrates that the United States Attorney had a

good    faith    basis    for   removing        the   matter    to    federal    court.

Finally,    we    agree    with      the   district     court    that     Quarles    was

acting within the scope of her employment at the time she made

the purportedly defamatory comment, and that suit against the

Government was barred by sovereign immunity.

        Accordingly, although we grant leave to proceed in forma

pauperis,    we    affirm      for   the    reasons     stated    by     the   district

court.      We dispense with oral argument because the facts and

legal    contentions      are     adequately      presented      in     the    materials

before    this    court   and     argument      would   not    aid    the     decisional

process.

                                                                                AFFIRMED




                                            3